Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 1 of 31 Page ID
                                  #:618




            Declaration of
      Heather C. Leutwyler, PHD

                              Exhibit A
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 2 of 31 Page ID
                                  #:619
                                                                       Prepared: June 25, 2020


                       University of California, San Francisco
                                CURRICULUM VITAE
 Name:         Heather C Leutwyler, PhD

 Position:     Associate Professor, Step 2
               Physiological Nursing
               School of Nursing

 Address:      Box 0610
               2 Koret Way, Nursing, 631
               University of California, San Francisco
               San Francisco, CA 94143
               Voice: 514-1524
               Fax: 476-8899
               Email: heather.leutwyler@nursing.ucsf.edu

 EDUCATION
 1996 - 2000   University of Texas at Dallas                              B.S.    Neuroscience
 2003 - 2005   University of San Francisco                                M.S.    Nursing
 2006 - 2009   University of California, San Francisco                    PhD     Nursing
 2010 - 2010   National Institutes of Health, Summer Genetics Institute Fellow Genetics

 LICENSES, CERTIFICATION
 2005          Registered Nurse, California, License Number 651046
 2006          Family Nurse Practitioner, California, License Number 16283
 2006          Nurse Practitioner Furnishing, California, License Number 16283
 2006          Clinical Nurse Specialist, California, License Number 2623
 2010          ANCC Family Nurse Practitioner Certificate, Certificate Number 2009012109

 PRINCIPAL POSITIONS HELD
 2001 - 2004   Stanford/VA Alzheimer's Research Center Research
                                                       Coordinator
 2005 - 2006   Stanford/VA Alzheimer's Research Center Clinical Research
                                                       Nurse
 2006 - 2006   San Francisco                               Research              Department of
                                                           Clinician             Public Health
 2006 - 2009   Canyon Manor                                Family Nurse
                                                           Practitioner



                                             1 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 3 of 31 Page ID
                                  #:620
                                                                           Prepared: June 25, 2020


 2007 - 2007     Samuel Merritt                               University          Adjunct
                                                                                  Assistant
                                                                                  Clinical
                                                                                  Professor
 2008 - 2008     University of California, San Francisco      Teaching            School of
                                                              Assistant           Nursing
 2009 - 2017     University of California, San Francisco      Assistant           Department of
                                                              Professor           Physiological
                                                                                  Nursing
 2017 - present University of California, San Francisco       Associate           Department of
                                                              Professor           Physiological
                                                                                  Nursing

 HONORS AND AWARDS
 2003            Alpha Gamma Delta Foundation Grant
 2004            Federal Traineeship Grant
 2005            John D. Lantz Grant
 2006            Betty Irene Moore Fellow (2006-2009)
 2008            Delores Jones RN Scholarship (2008-
                 2009)
 2009            UCSF Nursing Student Award for
                 Meritorious Service
 2014            UCSF Young Innovator
 2014            Jane Norbeck Award
 2014            Travel Award Semi-Finalist                GSA
 2015            Scholar of the Advanced Research          Weill Cornell Medical College
                 Institute (ARI) in Geriatric Mental
                 Health
 2018            Fellow                                    Gerontological Society of America

 KEYWORDS/AREAS OF INTEREST
 Family Nurse Practitioner, Gerontology, Schizophrenia, Mobility, Neurocognitive Function, and
 Psychiatric Symptomatology.

 CLINICAL ACTIVITIES
 CLINICAL ACTIVITIES SUMMARY
  I am part of the UCSF Nursing Faculty Practice: Interprofessional Primary Care Outreach for
 Persons with Mental Illness (IPCOM). IPCOM is a nurse-managed primary care service
 embedded in residential mental health treatment programs located in San Francisco and Napa.



                                              2 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 4 of 31 Page ID
                                  #:621
                                                                         Prepared: June 25, 2020




 PROFESSIONAL ACTIVITIES
 MEMBERSHIPS
 2004 - present Sigma Theta Tau International Honor Society of Nursing
 2005 - present California Association of Nurse Practitioners
 2006 - present American Association of Nurse Practitioners
 2008 - present Schizophrenia International Research Society
 2008 - present National Alliance for Mental Illness
 2008 - present Gerontological Society of America
 2016 - present American Association for Geriatric Psychiatry
 2018 - present Academic Consortium on Criminal Justice Health
 2019 - present American Psychiatric Nurses Association

 SERVICE TO PROFESSIONAL ORGANIZATIONS
 2010 - 2015     Gerontological Society of America                            Invited Abstract
                                                                              Reviewer for the
                                                                              Annual Meeting
 2010 - 2012     Schizophrenia International Research Society                 Ethics Committee
                                                                              Member
 2016 - present American Association for Geriatric Psychiatry                 Advanced Practice
                                                                              Nursing Caucus
 2016 - 2018     Gerontological Society of America                            Health Science
                                                                              Section
                                                                              Membership
                                                                              Committee Chair
 2019 - present American Psychiatric Nurses Association                       Research Steering
                                                                              Committee Member

 SERVICE TO PROFESSIONAL PUBLICATIONS
 2009 - 2016     Invited reviewer for Geriatric Nursing (3 papers)
 2009 - 2009     Mentored reviewer for The Gerontologist (1 paper)
 2009 - 2017     Invited reviewer for Schizophrenia Research (5 papers)
 2011 - 2011     Invited Reviewer for Omics Publishing Group (2 papers)
 2012 - 2013     Invited Reviewer for the Clinical Gerontologist (2 papers)
 2013 - 2016     Invited Reviewer for the American Journal of Geriatric Psychiatry (4 papers)




                                             3 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 5 of 31 Page ID
                                  #:622
                                                                       Prepared: June 25, 2020


 2013 - 2016   Invited Reviewer for PLOS ONE (2 papers)
 2013 - 2014   Invited Reviewer for The Gerontologist (2 papers)
 2013 - 2013   Invited Reviewer for Preventive Medicine (1 paper)
 2014 - 2014   Invited Reviewer for Qualitative Research in Sport, Exercise, and Health (1
               paper)
 2014 - 2014   Invited Reviewer for Journal of Nervous and Mental Disease (1 paper)
 2015 - 2019   Invited Reviewer for Disability and Rehabilitation (4 papers)
 2016 - 2016   Invited Reviewer for Pyschological Medicine (1 paper)
 2016 - 2016   Invited Reviewer for Psychiatric Rehabilitation Journal (1 paper)
 2016 - 2016   Invited Reviewer for Revista Brasileira de Psiquiatria (1 paper)
 2016 - 2016   Invited Reviewer for Biological Research for Nursing (1 paper)
 2016 - 2016   Invited Reviewer for Social Work in Mental Health (1 paper)
 2015 - 2018   Inivited Reviewer for Aging and Mental Health (2 papers)

 INVITED PRESENTATIONS - REGIONAL AND OTHER INVITED PRESENTATIONS
 2008          "Older adults with schizophrenia: How do they understand        Oral Presentation
               physical health?" Community of Scholars, University of
               California San Francisco, CA, April, 2008.
 2008          "Older adults with schizophrenia: How do they understand        Poster
               physical health?" First Annual Schizophrenia International      Presentation
               Research Society Conference, Venice, Italy, June, 2008.
 2008          "Older adults with schizophrenia: How do they understand        Invited Oral
               physical health?" Third Annual John A. Hartford Center of       Presentation
               Geriatric Nursing Excellence School of Nursing, UCSF
               Lecture at the HGA Luncheon Conversations Program,
               San Francisco, CA, November 2008.
 2009          "Older adults with schizophrenia: Finding a place to            Invited Oral
               belong." Trail Blazing Topics in Gerontology,                   Presentation
               Gerontological Nursing Graduate Program, University of
               California, San Francisco, CA, February, 2009.
 2009          "The impact of symptomatology on response to a health    Poster
               promoting intervention among older adults with           Presentation
               schizophrenia." Presented at the 162nd annual meeting of
               the American Psychiatric Association, San Francisco, CA,
               May, 2009.




                                           4 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 6 of 31 Page ID
                                  #:623
                                                                    Prepared: June 25, 2020


 2009        "The impact of symptomatology on response to a health       Poster
             promoting intervention among older adults with              Presentation
             schizophrenia." Presented at the 61st annual meeting of
             the Institute on Psychiatric Services, New York City, NY,
             October 2009.
 2009        "Understanding older adults with schizophrenia: Building    Oral Presentation
             and eroding trust." Presented at the 62nd annual meeting
             of the Gerontolgocial Society of America, Atlanta, GA,
             November 2009.
 2009        "Journey to the Faculty Role." Presented at the Betty Irene Invited Oral
             Moore Fellow doctoral student meeting, December 2009.       Presentation
 2010        "Physical Health of Aging Adults with Schizophrenia."      Invited Oral
             Presented at the UCSF Department of Medicine's Geriatric Presentation
             Fellowship pre-clinic conference hosted at the Community
             Longitudinal Clinic at the Over 60 health Center, Berkley,
             CA, January 2010.
 2010        "Preparing for the Qualifying Exam." Presented at the       Invited Oral
             UCSF Nursing Doctoral Forum Lunch Series, February,         Presentation
             2010.
 2010        "Transition from Student to Faculty." Presented at the      Invited Oral
             UCSF Nursing Doctoral Forum Lunch Series, May 2010.         Presentation
 2010        "Brain Derived Neurotrophic Factor: A potential biomarker   Invited Oral
             for poor physical function in older adults with             Presentation
             schizophrenia." Trail Blazing Topics in Gerontology,
             Gerontological Nursing Graduate Program, University of
             California, San Francisco, CA, May 2010.
 2010        "Care Transitions Among Older Adults with                   Poster
             Schizophrenia."Presented at the 63rd annual meeting of      Presentaiton
             the Gerontological Society of America, New Orleans, LA,
             November 2010.
 2011        "The Poor Physical Health of Older Adults with              Invited Oral
             Schizophrenia." Neuropsychology Didactic Lecture in the     Presentation
             Vinogradov Lab, University of California, San Francisco,
             CA, March 2011.
 2011        “Contributing Factors to Poor Physical Function in Older    Poster
             Adults with Schizophrenia.” Presented at the 64th annual    Presentation
             meeting of the Gerontological Society of America, Boston,
             MA, November 2011.
 2012        "The Association between Physical Function,                 Poster
             Neurocognition, and Symptoms in Older Adults with           Presentation
             Schizophrenia." Presented at the Translational Science
             Meeting, Washington DC, April 2012.



                                         5 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 7 of 31 Page ID
                                  #:624
                                                                     Prepared: June 25, 2020


 2012        "Caring for physical health problems in individuals with Invited Oral
             severe mental illness:Lessons from research and clinical Presentation
             practice." Roundtable discussion at UCSF-CTSI Tenderloin
             Clinical Research Center, San Francisco, CA, June 2012.
 2012        "What's new in clinical and translational science?" Brown    Invited Oral
             Bag Session with Dr. Lisa Thompson, School of Nursing,       Presentation
             UCSF, September 2012.
 2012        "It's good for me": Physical activity in older adults with Poster
             schizophrenia. Presented at the 65th annual meeting of the Presentation
             Gerontological Society of America, San Diego, CA,
             November 2012.
 2013        "The Poor Physical Health of Older Adults with               Invited Oral
             Schizophrenia." Neuropsychology Didactic Lecture in the      Presentation
             Vinogradov Lab, University of California, San Francisco,
             CA, March 2013.
 2013        "A videogame-based physical activity program for older       Poster
             adults with schizophrenia." Presented at the annual          Presentation
             meeting for the Western Institute of Nursing Research,
             Anaheim, CA, April 2013.
 2013        "Kl2 scholar and mentor experiences". Presented at the       Oral Presentation
             annual meeting for the Western Institute of Nursing
             Research, Anaheim, CA, April 2013.
 2013        "The association of Neurocognition on Poor Mobility in       Poster
             Older Adults with Schizophrenia." Presented at the 66th      Presentation
             annual meeting of the Gerontological Society of America,
             New Orleans, LA, November 2013.
 2014        "Videogame-based physical activity: a novel approach to        Invited Oral
             physical activity for older adults with serious mental         Presentation
             illness." Innovations in Geriatric Nursing Care, University of
             California, San Francisco, CA, March 2014.
 2014        "The Poor Physical Health of Older Adults with               Invited Oral
             Schizophrenia." Neuropsychology Didactic Lecture in the      Presentation
             Vinogradov Lab, University of California, San Francisco,
             March 2014.
 2014        "The association of BMI and poor mobility in older adults    Student Poster
             with schizophrenia". Presented at the annual meeting of      Presentation
             the American Geriatrics Society, Orlando, Florida, May       (presented by
             2014.                                                        Heather Greysen)
 2014        "Videogame-based physical activity in older adults with      Poster
             schizophrenia to improve mobility." Presented at the         Presentation
             annual meeting of the Gerontological Society of America,
             Washington, D.C., November 2014.



                                         6 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 8 of 31 Page ID
                                  #:625
                                                                    Prepared: June 25, 2020


 2015        "Poor physical health in older adults with schizophrenia."   Invited Oral
             Neuropsychology Didactic Lecture in the Vinogradov Lab,      Presentation
             University of California, San Francisco, March 2015
 2015        "Promoting physical activity in older adults with        Invited Oral
             schizophrenia." Presented at the Nursing Research        Presentation
             Program on the State of the Science on Symptom
             Management, University of California, San Francisco, May
             2015.
 2016        "Serum BDNF is positively associated with negative         Poster
             symptoms in older adults with schizophrenia." Presented at Presentation
             the annual meeting of the American Association for
             Geriatric Psychiatry, Washington, D.C., March 2016.
 2016        "The impact of a videogame-based physical activity           Poster
             program in older adults with schizophrenia on subjectively   Presentation
             and objectively measured physical activity." Presented at
             the annual meeting of the American Association for
             Geriatric Psychiatry, Washington, D.C., March 2016
 2016        "Older adults with schizophrenia: How to get them to         Invited Oral
             move." Neuropsychology Didactic Lecture in the               Presentation
             Vinogradov Lab, University of California, San Francisco,
             March 2016.
 2016        "Impact of a pilot videogame-based physical activity         Poster
             program on mobility in older adults with schizophrenia."     Presentation
             Presented at the annual meeting of the American
             Geriatrics Society, Long Beach, May 2016.
 2016        "Case management to prevent criminal justice involvement Oral Presentation
             for people with serious mental illness." Policy brief
             presented the the California State Mental Health Caucus,
             Sacramento, CA, May 2016.
 2016        "Career Panel Presentation for the UCSF Pre-Health           Oral Presentation
             Undergraduate Program." Invited to present about my
             career trajectory in Nursing, San Francisco, CA, August
             2016.
 2016        "Videogame-Based Physical Activity Improves Walking          Invited Oral
             Speed in Older Adults With Schizophrenia." Presented at      Presentation
             the annual meeting of the Gerontological Society of
             America, New Orleans, LA, 2016.
 2017        Symposium Presentation. "Advances in Late-Life              Invited Oral
             Schizophrenia: A Focus on Functional and Physical           Presentation
             Abilities." Presented at the annual meeting of the American
             Association of Geriatric Psychiatry, Dallas, March 2017.




                                         7 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 9 of 31 Page ID
                                  #:626
                                                                           Prepared: June 25, 2020


 2018             Symposium Presentation. "Addressing the Emerging Crisis Invited Oral
                  in the Care of Older Adults with Schizophrenia: New     Presentation
                  Paradigm and Treatment Models." Presented at the Annual
                  Meeting of the American Psychiatric Association, May
                  2018.
 2018             "The Experiences of Older Adults With Serious Mental           Poster
                  Illness in a Group Videogame-Based Phyiscal Activity           Presentation
                  Program." Presented at the Annual Meeting of the
                  Gerontological Society of America, Boston, MA, 2018.
 2018             "Successful Community Re-Entry for Older Adults With           Poster
                  Schizophrenia." Presented at the Annual Meeting of the         Presentation
                  Gerontological Society of America, Boston, MA, 2018.
 2019             "Aging Better with Virtual Reality and Games." Presented       Invited Oral
                  at the 2019 Games For Change Festival, New York, New           Presentation
                  York, 2019.
 2019             "Aging with Schizophrenia: Racial Disparities in Cognitive     Poster
                  Impairment." Presented at the Annual Meeting of the            Presentation
                  Gerontological Society of America, Austin, TX, 2019.

 GOVERNMENT AND OTHER PROFESSIONAL SERVICE
 2017 - present California State Assembly                                       Co-Sponsored and
                                                                                Provided Expert
                                                                                Testimony on
                                                                                Assembly Bill 473
 2017 - present California Board of Parole Hearings                             Guest Presentation
 2017 - present California Correctional Health Care Services                    Contracted to
                                                                                evaluate Women's
                                                                                Health Program

 UNIVERSITY AND PUBLIC SERVICE
 SERVICE ACTIVITIES SUMMARY
 I provide service at the international, national, community, and university level. At the national
 level, I serve as a reviewer for peer reviewed journals and am an active member of my
 professional organizations. I present my research at annual conferences in my professional
 organizations. I am on the research advisory committee for the American Psychiatric Nurse's
 Association.

 At the state level, I gained additional experience with policy and legislation over the last few
 years through my involvement with the UC Criminal Justice and Health Consortium, funded by
 the UC Office of the President. I was chosen by the Consortium Leadership to lead the mental
 health initiatives in the consortium. To that end, colleagues and I drafted policy briefs about
 ways to prevent criminal justice involvement for people with serious mental illness and we were
 invited to present these briefs to the California State Senate Mental Health Caucus at their May
 2017 meeting. Fifteen senators attended the meeting. In December 2017, I was invited to


                                               8 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 10 of 31 Page ID
                                   #:627
                                                                        Prepared: June 25, 2020

 present to the Executive Board for the California Board of Parole Hearings about community
 re-entry for older adults with Serious Mental Illness. I was chosen to be part of a group of
 University of California researchers to evaluate the Women's Health Program in the California
 Correctional Health Care Services.

 At the community level, I volunteer at the Rypins House, part of the UCSF Nursing Faculty
 Practice for Individuals with Serious Mental Illness, as a family nurse practitioner to provide
 basic primary care as needed to the residents and day treatment participants. I also design
 and conduct health education groups at the facility approximately two days a month. At the
 University level, I serve as a reviewer on the Neuroscience committee for the UCSF Resource
 Allocation Program. I serve as an Associate Director of the UCSF Hartford Center for Geriatric
 Nursing Excellence. For the past 4 years, I served as a member of the Campus Committee on
 Family Services and on a sub-committee focused on improving the Family Leave Policy. from
 February 2016 -August 2019, I served as a SON representative on the Academic Senate
 Campus Committee on Research. I was the chair of a school wide committee that planned a
 faculty wide day long retreat in December 2016 with funds the committee was awarded from
 Chancellor’s Faculty Enrichment Award.
 I am an advisory board member for the Salvation Army Harbor Light residential drug treatment
 center. I organized the inaugural health and wellness fair for the Center on March 9th, 2018. I
 recruited UCSF faculty, staff, and students to host health information tables at the Fair.

 UNIVERSITY SERVICE
 UC SYSTEM AND MULTI-CAMPUS SERVICE
 2015 - present UC Criminal Justice and Health Consortium                      Selected
                                                                               Participant
 2015 - present UC Criminal Justice and Health Consortium working group: Faculty Co-
                Mental health treatment and interventions that prevent   Leader
                criminal justice involvement

 UCSF CAMPUSWIDE
 2010 - present Resource Allocation Program, Neuroscience Scientific          Reviewer
                Review Committee
 2011 - 2011     Resource Allocation Program, Mobile Health Research          Ad-hoc Reviewer
                 Review Committee
 2014 - 2014     Clinical and Translational Science Institute Career          Reviewer
                 Development Program (KL2) Selection Committee
 2014 - 2018     Committee on Family Services                                 Member
 2017 - 2017     Search Committee for Executive Vice Chancellor for           Member
                 Research/Vice Dean of Research (SOM)
 2016 - 2018     Campus Committee on Research                                 Member
 2019 - 2019     Faculty Development Day                                      Served on
                                                                              Managing Your
                                                                              Research Career
                                                                              Panel



                                             9 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 11 of 31 Page ID
                                   #:628
                                                                        Prepared: June 25, 2020

 SCHOOL OF NURSING
 2012 - present UCSF Nursing Faculty Practice for Individuals with Serious Nurse Practitioner
                Mental Illness
 2011 - present eHealth Nursing Workgroup                                   Committee
                                                                            Member
 2016 - present SON Committee on Research                                   Ex-Officio member
 2012 - 2016     Doctoral Program Council                                   Committee
                                                                            Member
 2012 - 2013     Service Workgroup                                          Committee
                                                                            Member
 2014 - 2014     Web Redesign Team                                          Committee
                                                                            Member
 2016 - 2017     Family Health Care Nursing Search Committee for            Committee
                 Department Chair                                           Member
 2016 - 2016     Salary Equity Sub-Comittee                                 Committee
                                                                            Member
 2017 - 2018     Masters' Program Curricular Task Force                     Committee
                                                                            Member
 2017 - present T32 Biobehavioral Research Training in Symptom Science Executive
                                                                       Committee
                                                                       Member
 2017 - present School of Nursing Health Sciences Compensation Plan         Committee
                Advisory Board                                              Member
 2018 - present School of Nursing Diversity in Action                       Committee
                                                                            Member
 2019 - present Educational Mission Thought Leaders                         Member

 DEPARTMENTAL SERVICE
 2009 - present UCSF Hartford Center for Geriatric Nursing Excellence        Associate Director
 2010 - present UCSF Hartford Center for Geriatric Nursing Excellence,       Founding Member
                Student Advisory Committee
 2013 - 2013     Department of Physiological Nursing CNS Scholarship         Member
                 Committee
 2015 - 2017     Departmental Research Jamboree                              Coordinator
 2016 - 2018     PharmD Search Committee                                     Chair
 2016 - 2018     Tenure Track Faculty Search Committee                       Chair




                                            10 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 12 of 31 Page ID
                                   #:629
                                                                          Prepared: June 25, 2020

 COMMUNITY AND PUBLIC SERVICE
 2006 - present Rypins House Transitional Residential Facility
 2006 - 2006     San Francisco Project Homeless Connect
 2006 - 2008     YMCA
 2017 - present Salvation Army Harbor Light Center Advisory Council             Member

 CONTRIBUTIONS TO DIVERSITY
 CONTRIBUTIONS TO DIVERSITY
 My contributions and commitment to diversity are evident in both my teaching and research. As
 past Faculty-of-Record (FOR) for a large core course in the Masters program, and as current
 FOR for several doctoral seminars, I am responsive to the needs of a diverse group of
 students. I consistently receive excellent ratings in student evaluations for how I incorporate
 materials and discussion about diversity into my course, including making this value clear in all
 my syllabi. In addition, my research portfolio further documents my dedication to diversity. I
 recruit study participants, who represent a highly vulnerable population of older adults, from
 diverse racial, ethnic, and socio-economic backgrounds. Working with this population further
 expands my understanding of the challenges faced and the critical importance of considering
 equity as well as equality in access to care. Additionally, in an effort to further my own
 understanding of our School's diversity needs so as to strengthen our inclusivity efforts in the
 classroom, I join the School of Nursing's Diversity in Action Committee in June of 2018.

 TEACHING AND MENTORING
 TEACHING SUMMARY

 During my time as an Assistant Professor, I taught advanced clinical pharmacology in the
 Masters program core curriculum. All first year Masters level students in an adult specialty
 clinical track take the course and enrollment is usually about 140 students. The course
 introduces the clinical application of pharmacology in the management of patients, including
 frequently prescribed drugs for the treatment of chronic diseases and minor acute illnesses
 across the lifespan. When I was promoted to Associate Professor, I transitioned to teaching in
 the doctoral core curriculum. I taught a core course in the doctoral program on qualitative data
 collection and ethics (N212A) in 2017. In 2018, I created a course along with my co-FOR
 (Margaret Wallhagen), Theories and Methods in Symptom Science (N223B). N223B is a
 seminar course for pre and post-doctoral scholars in a NINR funded T32 training program. In
 addition, I and another faculty (Meg Wallhagen) lead a writing seminar for doctoral and post-
 doctoral students with an interest in gerontology. The seminar (N251.02) meets monthly
 throughout the academic year and aids students in moving their scholarly work (e.g., qualifying
 exams, dissertation papers) forward. This past year, I co-created the Street Nursing course
 (N287S) along with the team of Street Nursing students and faculty member, Shannon Smith-
 Bernardin.
 Annually, I evaluate comprehensive examinations and serve on Master’s Thesis committees.
 This current Spring, I chaired my third Master’s thesis committee. I am currently the chair for 2
 doctoral students, serve on an additional 3 qualifying exam committees, and advise one post-
 doctoral student.




                                              11 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 13 of 31 Page ID
                                   #:630
                                                                              Prepared: June 25, 2020

 FORMAL TEACHING
        Academic Yr     Course No. & Title       Teaching Contribution            School       Class
                                                                                               Size
       2007 - 2009    N227: Research on      Guest lecture; Older adults                       approxi
                      management of          with schizophrenia                                mately
                      common psychiatric                                                       20
                      conditions

       2008 - 2008    S/N 209A:              Teaching Assistant for the                        30
                      Introduction to        quarter
                      qualitative research
                      methods

       2009 - 2009    N301.21                 Assisted with 2 lab sessions:                    15
                      Gerontological Nurse Musculoskeletal and
                      Practitioner Skills Lab Neurological Exam

       2010 - 2010    GeriWard Pilot         Facilitated interdisciplinary                     4
                                             discussion

       2010 - 2010    N276: Research         Co-Faculty of Record                              1
                      Residency for So
                      Young Shin

       2011 - 2011    N301.21                 Assisted with 1 lab session                      15
                      Gerontological Nurse and the Final Check Out
                      Practitioner Skills Lab
       2011 - 2011    Adult Clinical         Co-Faculty of Record                              145
                      Pharmacology

       2012 - 2012    Adult Clinical         Faculty of Record                                 125
                      Pharmacology

       2012 - 2012    Essentials of       Co-Faculty of Record                                 138,
                      Pharmacology Across                                                      30
                      the Lifespan

       2013 - 2013    Advanced Clinical      Faculty of Record                                 130
                      Pharmacology

       2013 - 2013    Essentials of       Co-Faculty of Record                                 130,
                      Pharmacology Across                                                      30
                      the Lifespan

       2013 - 2013    N240.16 Research       Guest Lecture                                     8
                      Issues in Aging:
                      Interdisciplinary
                      Perspectives




                                               12 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 14 of 31 Page ID
                                   #:631
                                                                          Prepared: June 25, 2020


        Academic Yr     Course No. & Title       Teaching Contribution         School      Class
                                                                                           Size

       2013 - 2013    N262B Advanced          Seminar Leader                               23
                      Scholarship in
                      Research II

       2013 - 2013    Epi 202 Designing       Section Leader                               10
                      Clinical Research
       2013 - 2014    N414.29 Adult           Assisted with the Final                      2
                      Gerontology Nursing     Check out
                      Skills Lab
       2014 - 2014    Advanced Clinical       Faculty of Record                            140
                      Pharmacology

       2014 - 2014    Essentials of       Co-Faculty of Record                             140,
                      Pharmacology Across                                                  30
                      the Lifespan

       2014 - 2015    N295A Care of the       Guest Lecture                                16
                      Older Adult

       2015 - 2015    Advanced Clinical       Faculty of Record                            140
                      Pharmacology
       2015 - 2015    Essentials of       Co-Faculty of Record                             140,
                      Pharmacology Across                                                  30
                      the Lifespan

       2015 - 2016    N209A Comparative       Guest Lecture                                7
                      Qualitative Research
                      Design

       2016 - 2016    Advanced Clinical       Faculty of Record          Nursing           130
                      Pharmacology

       2016 - 2016    Essentials of       Co-Faculty of Record           Nursing           130,30
                      Pharmacology across
                      the Lifespan

       2017 - 2017    Qualitative Data      Faculty of Record            Nursing           15
                      Collection and Ethics

       2017 - 2017    N269 Integrating        Guest Lecture              Nursing           8
                      Scientific Literature

       2017 -         N251.02 Advanced        Co-Faculty of Record       Nursing           8
       present        Gerontology Writing
                      Seminar




                                               13 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 15 of 31 Page ID
                                   #:632
                                                                              Prepared: June 25, 2020


         Academic Yr        Course No. & Title       Teaching Contribution          School          Class
                                                                                                    Size

        2018 - 2018    N240.16 Research           Guest Lecture              Nursing               6
                       Issues in Aging:
                       Interdisciplinary
                       Perspectives
        2018 -         N223B:Theories and         Co-FOR                     Nursing               13
        present        methods in symptom
                       research

        2019 - 2019    N276 Research              FOR                        Nursing               3
                       Residency for 3
                       doctoral students
                       (Binford, Dobbins,
                       Menza)
        2020 -         N287S Street Nursing co-FOR                           Nursing               20

 INFORMAL TEACHING
 2014 - 2016      I facilitated a writing seminar for our gerontology focused doctoral and post-
                  doctoral students. The seminar meets monthly. The seminar provides a venue
                  for students to present their work (e.g. qualifying examination papers) and
                  receive feedback.

 MENTORING SUMMARY

 Since my appointment at UCSF, I have begun to mentor pre- and post-doctoral students. At
 the present time, I am serving on five dissertation committees. I am mentoring a post-doctoral
 fellow (Schola Matovu).


 PREDOCTORAL STUDENTS SUPERVISED OR MENTORED
     Dates            Name           Program or      Mentor Type             Role              Current
                                       School                                                  Position
 2009 – 2012      So Young Shin Nursing                             Research Mentor          Assistant
                                Doctoral                                                     Professor,
                                Program                                                      College of
                                                                                             Nursing,
                                                                                             Keimyung
                                                                                             University

 2013 – 2016      Heather          Nursing                          Dissertation Committee Doctoral
                  Greysen          Doctoral                         Member                 Student,
                                   Program                                                 UCSF




                                                   14 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 16 of 31 Page ID
                                   #:633
                                                                        Prepared: June 25, 2020


     Dates          Name        Program or     Mentor Type            Role             Current
                                  School                                               Position

 2013 – 2013   Jessica Storlie Nursing                       Masters Thesis          Masters
                               Masters                       Committee Member        Student,
                               Program                                               UCSF

 2013 -        Anna            Nursing                       Qualifying Exam Chair   Doctoral
               Asovskaya       Doctoral                                              Student,
                               Program                                               UCSF

 2014 – 2017   Carmen Ward     Nursing                       Qualifying Exam Chair   Doctoral
               Sullivan        Doctoral                                              Student,
                               Program                                               UCSF
 2014 – 2014   David Kurt      Nursing                       Masters Thesis          Masters
                               Masters                       Committee Member        Student,
                               Program                                               UCSF

 2014 – 2014   Colette Jappy   Nursing                       Masters Thesis          Masters
                               Masters                       Committee Member        Student,
                               Program                                               UCSF

 2015 – 2018   Lenore          Nursing                       Qualifying Exam Chair   Doctoral
               Hernandez       Doctoral                                              Student,
                               Program                                               UCSF
 2015 – 2019   Sasha Binford   Nursing                       Masters Thesis Chair    Masters
                               Masters                                               Student,
                               Program                                               UCSF
 2016 – 2016   Juliet Shih     Nursing                       Masters Thesis          Masters
                               Masters                       committee member        Student,
                               Program                                               UCSF

 2016 – 2019   Douglas Long    Nursing                       Qualifying Exam Chair   Doctoral
                               Doctoral                                              Student,
                               Program                                               UCSF

 2017 – 2019   Patricia        Nursing                       Qualifying Exam         Doctoral
               Ambrose         Doctoral                      committee member        Student,
                               Program                                               UCSF

 2016 – 2019   Sasha Binford   Nursing                       Dissertation Chair      Doctoral
                               Doctoral                                              Student,
                               Program                                               UCSF

 2017 - present Rebecca        Nursing                       Dissertation Co-Chair   Doctoral
                Menza          Doctoral                                              Student,
                               Progam                                                UCSF




                                             15 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 17 of 31 Page ID
                                   #:634
                                                                             Prepared: June 25, 2020


     Dates            Name        Program or        Mentor Type            Role             Current
                                    School                                                  Position

 2016 - present Sarah Dobbins Nursing                             Dissertation Chair      Doctoral
                              Doctoral                                                    Student,
                              Program                                                     UCSF

 2019 - present Michael          Nursing          Research/Schola Masters Thesis Chair    Masters
                Heinbach         Masters          rly Mentor                              Student,
                                 Program                                                  UCSF

 2020 - present Janelle Silvis   Nursing          Research/Schola Masters Thesis Chair    Masters
                                 Masters          rly Mentor                              Student,
                                 Program                                                  UCSF
 2020 - present Michele Diaz     Nursing          Research/Schola Qualifying Exam         Doctoral
                                 Doctoral         rly Mentor      Committee               Student,
                                 Program                                                  UCSF

 2020 - present Karina           Nursing          Research/Schola Qualifying Exam         Doctoral
                Demikhova        Doctoral         rly Mentor      Committee               Student,
                                 Program                                                  UCSF

 2020 - present Katie Reeves     Nursing          Research/Schola Qualifying Exam Chair   Doctoral
                                 Doctoral         rly Mentor                              Student,
                                 Program                                                  UCSF

 POSTDOCTORAL FELLOWS AND RESIDENTS MENTORED
     Dates            Name          Fellow          Mentor Role        Faculty Role         Current
                                                                                            Position

 2017 - present Schola Matovu T32 Post-                           Mentor                  Post-Doc
                              doctoral
                              Fellow

 FACULTY MENTORING
     Dates            Name       Position while     Mentor Type       Mentoring Role        Current
                                  Mentored                                                  Position
 2019 – 2020     Lauren Hunt     Assistant        Career Mentor   career mentor           Assistant
                                 Professor                                                Professor

 RESEARCH AND CREATIVE ACTIVITIES
 RESEARCH AND CREATIVE ACTIVITIES SUMMARY

 My primary career goal is to develop an internationally recognized program of research that is
 focused on determining the factors (i.e., phenotypic and molecular) associated with poor
 physical health in older adults with serious mental illness (SMI) and the development and
 testing of interventions that will improve the physical health of this vulnerable population.



                                                  16 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 18 of 31 Page ID
                                   #:635
                                                                          Prepared: June 25, 2020

 Since joining the faculty, I obtained funds to develop my interdisciplinary program of research. I
 was awarded an individual investigator award from the UCSF Academic Senate, two Strategic
 Opportunity Support awards from the UCSF Clinical and Translational Science Institute (CTSI),
 and two pilot study awards from a P30 grant funded by the National Institute for Nursing
 Research. In addition, I was selected in an extremely competitive process for a career
 development award (KL2) from the UCSF CTSI. In December 2013, I was awarded a 3-year
 career development award (K23) from the National Institute on Aging. In December 2016, I
 was awarded an Independence Support Award from the UCSF Academic Senate. With the
 support of these awards, I am obtaining preliminary data for a competitive extramural grant
 proposal (e.g. R01).

 The first study focused on an examination of the relationships between neurocognitive
 function, schizophrenia symptoms, and mobility in older adults with schizophrenia. Using both
 subjective and objective measures, my research team was the first to identify that older adults
 with schizophrenia experience significant decreases in mobility associated with increased
 severity of neurocognition and psychiatric symptoms. The results of this study, as well as our
 clinical experiences working with this population, provided the motivation to develop and begin
 testing a physical activity intervention to promote mobility in older adults with schizophrenia.

 We recognized that in order to create a successful intervention, we would need to consider the
 perspectives of both patients with schizophrenia and the staff who care for these patients. In
 our second study, we described the perceptions of older adults with schizophrenia about the
 barriers and facilitators to engage in activities that promote physical activity. In addition, we
 were the first to describe the perceptions of clinicians and staff members about barriers and
 facilitators they faced when they attempted to engage older adults with schizophrenia in
 activities to promote physical activity. While patients and staff expressed interest in promoting
 physical activity in older adults with schizophrenia, resources to facilitate this engagement are
 limited.

 We determined that in order for a physical activity program to be successful for older adults
 with schizophrenia, it would need to be offered on site at a mental health facility; be adapted to
 patients’ comfort zones; and be engaging. Active video games are the ideal way to meet these
 patients’ needs. For our third study, we examined the feasibility, acceptability, and short-term
 adherence to a pilot physical activity program using the Xbox 360+ Kinect video game system
 in a sample of older adults with schizophrenia. To our knowledge, this study is the first to
 evaluate a physical activity program designed for older adults with schizophrenia. Patients
 indicated they enjoyed the videogame-based physical activity program because of the group
 atmosphere. It was “good for the body and mind”. They liked the games, they had fun, and the
 novelty was appealing.
 While we were conducting our pilot physical activity program with older adults with
 schizophrenia, we noticed the younger adults at these mental health facilities were very
 interested in our program. In our fourth study, we conducted a randomized controlled trial of
 our physical activity program with young to middle aged (18-54) adults with schizophrenia. The
 RCT allowed us to determine if the control condition would be acceptable to patients and staff.

 We recently finished enrolling patients in a more intense version of their videogame-based
 physical activity program that meets 3 days a week for 10 weeks. 26 participants with SMI
 have completed the 10-week study and 40 completed 5 weeks of the program. Preliminary
 results show improvement in mobility and psychiatric symptoms. My team published 2
 manuscripts based on this study and we have another in preparation.



                                              17 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 19 of 31 Page ID
                                   #:636
                                                                           Prepared: June 25, 2020

 In addition, I am analyzing data collected during my NIA funded career development award
 (K23). In that longitudinal study, my team examined the relationships between neurocognition,
 psychiatric symptomatology, serum levels of BDNF, and mobility in a sample of older adults
 with schizophrenia and how these relationships change over time. All of these data will provide
 the foundation for future intervention studies that will improve the mobility, neurocognitive
 function, and psychiatric symptoms of older adults with schizophrenia and other SMI.

 I was recently awarded a High Impact Pilot Research award from the Tobacco-Related
 Disease Research Program (TRDRP) to test a smoking cessation intervention for individuals
 with SMI. We will conduct a pilot 2-arm RCT to examine the feasibility and potential efficacy of
 a video-game based group physical activity intervention for smoking cessation in adults with
 serious mental illness. The VIP intervention (VIdeogame-based Physical activity) will be
 offered 50 minutes, 3X/week for 12 weeks along with smoking cessation counseling and
 pharmacotherapy (bupropion). 10 participants have completed the study and 14 are currently
 enrolled.

 I also began a collaboration over the past 2 years that has led to a program evaluation of a
 fitness program offered by Fitness SF in partnership with the Harbor Light Center (a drug and
 alcohol treatment center in San Francisco). Our plan is to use the data to not only evaluate the
 program but to also provide preliminary data for a future study focused on recovery from
 substance use. We published a manuscript based on these findings in Substance Use and
 Misuse.

 Finally, I am a co-I on the UCSF Street Nursing project that is funded with a grant from the
 Cigna Foundation. Our letter of intent for the Hillman Innovations in Care Program was
 accepted and we are preparing a full application to submit on June 1, 2020. The Street Nurses
 had worked in partnership with Lava Mae, an organization that provides mobile hygiene
 services on the streets of San Francisco and Oakland two days a week. The Street Nursing
 team is a group of Registered Nurses who are dedicated to providing care to unhoused
 residents in San Francisco and Oakland. In partnering with Lava Mae, UCSF Street Nursing
 regularly engages with clients who utilize Lava Mae’s services week-after-week. For the
 proposed Hillman grant, UCSF Street Nursing will expand this innovative nursing-driven care
 delivery model to improve care transitions by working in partnership with the UCSF Emergency
 Department Navigation Team’s ED Information Exchange (EDIE) program. This collaboration
 uniquely positions the Street Nursing team to support the daily health needs of a community at
 risk of rapidly deteriorating health.
 By providing no-barrier care, UCSF Street Nursing is able to support clients as they engage in
 the broader health system. The team meets the needs of this vulnerable community by
 providing care directly on the street, while clients access crucial services in their neighborhood.
 In this setting, UCSF Street Nursing provides supportive services such as wound care,
 medication reconciliation, acute and chronic condition triage, treatment for dermatologic
 conditions, education, health care navigation, and other basic-nursing care, reducing burden
 on Bay Area emergency departments, urgent cares, and hospitals. This safety net of pragmatic
 care supports clients in caring for their own health, increasing their engagement in primary
 care, and achieving wellness.

 RESEARCH AWARDS - CURRENT
 1. T29IP0235       PI                                   25 % effort          LEUTWYLER (PI)
    TRDRP                                                04/01/2019           03/31/2021




                                              18 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 20 of 31 Page ID
                                   #:637
                                                                               Prepared: June 25, 2020


      VIP smoking cessation intervention for adults with $ 200,000.00               $ 400,000.00 total
      serious mental illness                                  direct/yr 1
      We will conduct a pilot 2-arm RCT to examine the feasibility and potential efficacy of a video-
      game based group physical activity intervention for smoking cessation in adults with serious
      mental illness. The VIP intervention (VIdeogame-based Physical activity) will be offered 50
      minutes, 3X/week for 12 weeks along with smoking cessation counseling and
      pharmacotherapy (bupropion).
      Dr. Leutwyler will oversee the scientific integrity of the project, will assess the participants for
      inclusion in the study, provide the study medication, and assess for adverse effects
 2.                              Co-Investigator              10 % effort          Wagner (PI)
      Cigna Foundation                                       01/01/2020            12/31/2020
      UCSF Street Nursing Program                            $ 200,000.00          $ 200,000.00 total
                                                             direct/yr 1
      UCSF Street Nursing is a practice that provides low-barrier, free-of-cost, pragmatic, patient-
      centered care on the streets for people experiencing houselessness. In collaboration with
      Lava Mae, a mobile shower and hygiene service provider, our group provides basic nursing
      care for our unhoused neighbors.
      I will be responsible for providing clinical leadership to the street nurses and providing
      mentorship and content expertise.

 RESEARCH AWARDS - PAST
 1. 1-P30-NR011934-0                        Faculty Scholar
    NINR                                                                    2009-10-01 2011-06-30
                                                                                       (No Cost
                                                                                       Extension)
       Symptom Management Faculty Scholars Program: Prepare                                $ 497,779
       new faculty members with the knowledge and skills to develop                        total
       and maintain a program of research in symptom management
       in diverse populations, across the illness trajectory, and in a
       variety of health care settings. Prepare new faculty members
       with grantsmanship skills that include writing, conducting, and
       administering a funded grant; Prepare new faculty members to
       disseminate research findings in interdisciplinary, refereed
       journals; Increase the number of nurse scientists prepared to
       conduct interdisciplinary intervention research related to
       symptom management. (Principal Investigator: Chris
       Miaskowski) 2.4 calendar



 2. NR011934-0                              Faculty Scholar
    NINR                                                                    10/01/2009 2011-06-30
                                                                                       (No cost
                                                                                       extension)




                                                   19 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 21 of 31 Page ID
                                   #:638
                                                                           Prepared: June 25, 2020


      The Impact of Neurocognition and Symptomatology on                             $ 43,000 total
      Physical Function among Older Adults with Schizophrenia. The
      purpose of this cross sectional pilot study is to examine the
      relationships between neurocognitive function, schizophrenia
      symptoms, serum Brain Derived Neurotrophic Factor (BDNF),
      and mobility in older adults with schizophrenia.



 3. NR011934-0                           Faculty Scholar
                                                                         2010-10-01 2011-06-30
                                                                                    (No Cost
                                                                                    Extension)
      OASIS: FOCUS PF; Older Adults with Schizophrenia                              $ 35,000 total
      Interdisciplinary Studies: Facilitators, Obstacles, and Concerns
      Underlying Schizophrenia and Physical Function. The specific
      aims of this study are to describe older adults with
      schizophrenia perceptions about barriers and facilitators to
      engage in activities that promote physical activity and to
      describe the perceptions of clinicians and staff members about
      barriers and facilitators to engage in activities that promote
      physical activity among older adults with schizophrenia.



 4. Individual Investigator Grant,       Principal Investigator
    Start Up Category
    UCSF Academic Senate                                                 2010-01-09 2011-01-08
                                                                                     (No Cost
                                                                                     Extension)
      The Impact of Neurocognition and Symptomatology on                 $ 35,000
      Physical Function among Older Adults with Schizophrenia.           direct/yr 1
      Principal Investigator: Heather Leutwyler Wallhagen, M. (Co-
      Mentor), Vinogradov, S. (Co-mentor). The purpose of this cross
      sectional pilot study is to examine the relationships between
      neurocognitive function, schizophrenia symptoms, and mobility
      in older adults with schizophrenia.



 5.                                      Principal Investigator
      National Institute on Aging Clinical Research Loan Repayment 2010-08-01 2012-08-01
      Program
      The grant pays back outstanding student loans. In return, I                    $ 70,000 total
      commit to pursuing a career in clinical research for at least
      50% time. (Principal Investigator: Heather Leutwyler)



                                               20 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 22 of 31 Page ID
                                   #:639
                                                                       Prepared: June 25, 2020




 6.                                      Principal Investigator
      UCSF Resource Allocation Program
      The Impact of Neurocognition and Symptomatology on           $ 30,000
      Physical Function among Older Adults with Schizophrenia.     direct/yr 1
      Principal Investigator: Heather Leutwyler Wallhagen, M. (Co-
      Mentor), Vinogradov, S. (Co-mentor). Award Declined-overlap.



 7. A117088                             Co-PI
    CTSI-Strategic Opportunity Support                              02/01/2012 06/30/2013
    OASIS:MOVE Older Adults with Schizophrenia Interdisciplinary $ 30,000.00 $ 30,000.00
    Studies: Moving with Video game based Exercise. The specific direct/yr 1   total
    aims of this study in a sample of older (55+ years) adults with
    schizophrenia were to examine the feasibility and acceptability
    a physical activity program using the Xbox 360+ Kinect video
    game system, examine the short term adherence to the
    physical activity program during a 6- week study period, and
    describe changes in the amount of physical activity and
    mobility from baseline to intervention completion (week 6).



 8.                                    Principal Investigator
      UCSF Clinical and Translational Science Institute Career       2010-07-01 2014-06-30
      Development Award (KL2)
      Factors associated with poor physical function in older adults            $ 625,000
      with schizophrenia (Scholar: Heather Leutwyler; Vinogradov, S.            total
      (Primary Mentor), Miller, B. (Co-Mentor)



 9.                                      Co-PI
      CTSI-Strategic Opportunity Support                            7/1/2013   06/30/2014
      Video Games to Promote Physical Activity in Younger Adults $ 30,000.00 $ 30,000.00
      with Schizophrenia. The aims of the pilot RCT are to examine direct/yr 1 total
      the feasibility and acceptance of a videogame based physical
      activity program in a sample of 50 young to middled aged (18-
      54) adults with schizophrenia, to examine short-term
      adherence to the program, and to describe and compare
      changes in the amount of physical activity from baseline to
      program completion.




                                            21 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 23 of 31 Page ID
                                   #:640
                                                                             Prepared: June 25, 2020



 10.
       UCSF Chancellor's Fund Travel Grant                             05/18/2016 05/19/2016
                                                                                   $ 909.14 total
       I received a travel grant from the UCSF Chancellor's Fund that supported my travel to the
       2016 annual meeting of the American Geriatrics Society where I presented some of my
       research findings.


 11. 1K23AG044438-01A1                  Principal Investigator
     National Institute on Aging                                          12/01/2013 11/30/20116
     Factors Associated to Poor Mobility in Older Adults with             $           $ 446,581.00
     Schizophrenia. The study will be the first to examine the            145,923.00 total
     relationships between neurocognition, psychiatric                    direct/yr 1
     symptomatology, and mobility in a sample of older adults with
     schizophrenia and how these relationships change over time.



 12.                                      PI
       Jane Norbeck Award, UCSF School of Nursing                         07/18/2014 12/31/2016
       Association of BDNF to Poor Mobility in Older Adults with          $ 25,372.00 $ 25,372.00
       Schizophrenia. The specific aim of this longitudinal study is to   direct/yr 1 total
       evaluate the relationship between serum levels of BDNF and
       mobility and how this relationship changes over time in older
       adults with schizophrenia.



 13.                                      PI                                           Leutwyler (PI)
       UCSF Claude D. Pepper Center                                       7/1/2016     6/30/2017
       A videogame-based physical activity program for older adults $ 20,000.00 $ 20,000.00
       with serious mental illness (SMI).                                 direct/yr 1  total
       We proposed to conduct a pilot study to examine the effects of a videogame-based group
       physical activity program on physical activity, mobility, and psychiatric symptoms in a
       sample of 20 older (55+) adults with SMI.


 14.                                                                                 Leutwyler (PI)
       UCSF Chancellor's Fund Travel Grant                                05/06/2018 05/08/2018

       I received a travel award to present at the annual meeting for the American Psychiatric
       Association.


 15.                                      PI                              5 % effort   Leutwyler (PI)



                                                22 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 24 of 31 Page ID
                                   #:641
                                                                           Prepared: June 25, 2020


     UCSF Resource Allocation Program                                    1/1/2017    7/31/2018
     A Videogame-Based Group Physical Activity Intervention for          $ 49,995    $ 49,995 total
     Older Adults with Schizophrenia                                     direct/yr 1
     In this study we will evaluate the impact of a physical activity program designed for older
     adults (n=20) with schizophrenia (>55 years) on three important clinical outcomes (e.g.
     mobility). The specific aims of this project are to (1Determine whether participants improve
     their mobility, as measured by the Short Physical Performance Battery (SPPB), from
     enrollment to program completion (10 weeks); (2) Determine whether participants improve
     their psychiatric symptoms, as measured by the Positive and Negative Syndrome Scale
     (PANSS), from enrollment to program completion; and 3)Determine whether participants
     report greater reduction in disability, measured by the World Health Organization-Disability
     Assessment Schedule (WHO-DAS) from enrollment to program completion.
     PI
 16. 1R01AR073001 - 01                     Consultant                       6 % effort   Chren (PI)
     NIAMS                                                                  08/01/2018 07/31/2019
     THE E-ITCH VITAL SIGNS: DEVELOPMENT OF A NEW                           $ 161,299 $ 254,852
     MOBILE OUTCOMES MEASURE FOR CLINICAL TRIALS IN direct/yr 1                          total
     PATIENTS WITH CHRONIC ITCH
     The most frequent skin symptom is pruritus, or itch, a disturbing experience that affects 10-
     20% of persons and is disabling in many. A major challenge for itch research in humans is
     that itch is difficult to measure. This project will perfect a patient-centered outcome measure
     of itch to which patients can respond on their mobile phones or the internet, so that
     researchers and clinicians receive the scores immediately and in ways they can interpret.
     I have been involved in the development of the qualitative aspects of the project from its
     inception, and will provide advice for the qualitative research team. Additionally, I will
     contribute to the development of abstracts and manuscripts.

 PEER REVIEWED PUBLICATIONS
   1.Leutwyler, H. and Wallhagen, M. Understanding older adults with schizophrenia: Building
     and eroding trust. Journal of Gerontological Nursing, 36 (5), 38-45, 2010.
  2. Leutwyler, H., Chafetz, L., and Walhagen, M. Older adults with schizophrenia finding a
     place to belong. Issues in Mental Health Nursing, 31:507-513, 2010.
  3. Leutwyler, H., Wallhagen, M., and McKibbin C. The impact of symptomatology on
     response to a health promoting intervention among older adults with schizophrenia. The
     Diabetes Educator, 2010, 36 (6), 945-55.
  4. Leutwyler, H., Hubbard, E., Vinogradov, S., and Dowling, G. Video Games to Promote
     Physical Activity in Older Adults with Schizophrenia. Games for Health Journal, 2012;
     5(1):381-383.
  5. Leutwyler, H., Hubbard, E., Jeste, D., and Vinogradov, S. “We’re not just sitting on the
     periphery”: a staff perspective of physical activity in older adults with schizophrenia.The
     Gerontologist, 2013, 53(3), 474-483.
  6. Dhruva A, Aouizerat BE, Cooper B, Paul SM, Dodd M, West C, Wara W, Lee K, Dunn LB,
     Langford DJ, Merriman JD, Baggott C, Cataldo J, Ritchie C, Kober K, Leutwyler H,



                                              23 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 25 of 31 Page ID
                                   #:642
                                                                          Prepared: June 25, 2020

     Miaskowski C. Differences in morning and evening fatigue in oncology patients and their
     family caregivers. European Journal of Oncology Nursing, 2013, 17(6), 841-848.
  7. Leutwyler HC, Fox PJ, Wallhagen M. Medication Adherence among Older Adults with
     Schizophrenia. Journal of Gerontological Nursing, 2013 Feb; 39(2):26-34. PMID: 23327119
  8. Leutwyler, H., Hubbard, E., Slater, M., and Jeste, D. “It’s good for me”: Physical Activity in
     Older Adults with Schizophrenia. Community Mental Health Journal, 2014, 50(1), 75-80.
  9. Merriman JD, Aouizerat BE, Cataldo JK, Dunn L, Cooper BA, West C, Paul SM, Baggott
     CR, Dhruva A, Kober K, Langford DJ, Leutwyler H, Ritchie CS, Abrams G, Dodd M,
     Elboim C, Hamolsky D, Melisko M, Miaskowski C. Association between an interleukin 1
     receptro, Type I promoter polymorphism and self-reported attentional function in women
     with breast cancer. Cytokine, 2014, 65(2), 192-201.
  10. Stephens K, Cooper BA, West C, Paul SM, Baggott CR, Merriman JD, Dhruva A, Kober
     KM, Langford DJ, Leutwyler H, Luce JA, Schmidt BL, Abrams GM, Elboim C, Hamolsky D,
     Levine JD, Miaskowski C, Aouizerat BE. Associations Between Cytokine Gene Variations
     and Severe Persistent Breast Pain in Women Following Breast Cancer Surgery. Journal of
     Pain, 2014, 15(2), 169-180.
  11. Leutwyler, H., Hubbard, E., Jeste, D., Miller, B., and Vinogradov, S. The association of
    schizophrenia symptoms and neurocognition on physical activity in older adults with
    schizophrenia. Biological Research for Nursing, 2014, 16(1), 23-30.
  12. Leutwyler, H., Hubbard, E., Jeste, D., Miller, B., and Vinogradov, S. Association
     between schizophrenia symptoms and neurocognition on mobility in older adults with
     schizophrenia. Aging and Mental Health, 2014, 18(8), 1006-1012. PMCID: PMC4177266
  13. Leung, G., Baggott, C., West, C., Elboim, C., Paul, S., Cooper, B., Abrams, G., Dhurva,
     A., Schmidt, B., Kober, K., Merriman, J., Leutwyler, H., Neuhaus, J., Langford, D. , Smoot,
     B., Aouizerat, B., and Miaskowski, C. Cytokine candidate genes predict the development of
     secondary lymphedema following breast cancer surgery.Lymphatic Research and Biology,
     2014, 12(1), 10-22.
  14. Langford DJ, West C, Elboim C, Cooper BA, Abrams G, Paul SM, Schmidt BL, Levine
     JD, Merriman JD, Dhruva A, Neuhaus J, Leutwyler H, Baggott C, Sullivan CW, Aouizerat
     BE, Miaskowski C. Variations in Potassium Channel Genes Are Associated With Breast
     Pain in Women Prior to Breast Cancer Surgery. Journal of Neurogenetics, 2014 [epub
     ahead of print].
  15. Miaskowski C, Paul SM, Cooper B, West C, Levine JD, Elboim C, Hamolsky D, Abrams
     G, Luce J, Dhruva A, Langford DJ, Merriman JD, Kober K, Baggott C, Leutwyler H,
     Aouizerat BE. Identification of patient subgroups and risk factors for persistent
     arm/shoulder pain following breast cancer surgery. European Journal of Oncology Nursing,
     2014, [Epub ahead of print].
  16. Leutwyler, H., Hubbard, E., and Dowling, G. Adherence to a videogame-based
     physical activity program for older adults with schizophrenia. Games for Health, 2014,
     2014, 3 (4), 227-233. PMID: 26192371
  17. Dhruva A, Aouizerat BE, Cooper B, Paul SM, Dodd M, West C, Wara W, Lee K, Dunn
     LB, Langford DJ, Merriman JD, Baggott C, Cataldo J, Ritchie C, Kober KM, Leutwyler H,
     Miaskowski C. Cytokine Gene Associations With Self-Report Ratings of Morning and




                                              24 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 26 of 31 Page ID
                                   #:643
                                                                           Prepared: June 25, 2020

     Evening Fatigue in Oncology Patients and Their Family Caregivers. Biological Research in
     Nursing, 2014, [Epub ahead of print].
  18. Leutwyler, H., Hubbard, E., Cooper, B., and Dowling, G. The impact of a videogame-
     based physical activity program in older adults with schizophrenia on subjectively and
     objectively measured physical activity. Frontiers in Psychiatry, 2015 , DOI:
     10.3389/fpsyt.2015.00180.
  19. Doong SH, Dhruva A, Dunn LB, West C, Paul SM, Cooper BA, Elboim C, Abrams G,
     Merriman JD, Langford DJ, Leutwyler H, Baggott C, Kober K, Aouizerat BE, Miaskowski
     C. Associations Between Cytokine Genes and a Symptom Cluster of Pain, Fatigue, Sleep
     Disturbance, and Depression in Patients Prior to Breast Cancer Surgery. Biol Res Nurs.
     2014 Oct 10. pii: 1099800414550394. [Epub ahead of print]

 20. Greysen, H., Greysen, R. , Lee, K., Katz, P., and Leutwyler, H. "Yoga meets you where
     you are": A qualitative study exploring yoga practice in adults with rheumatoid arthritis. J
     Altern Complement Med. 2017 Jun;23(6):487-493. doi: 10.1089/acm.2016.0156.

  21. Shih, J., Leutwyler, H., Ritchie, C., Paul, S.,Levine,J., Cooper, B., Wright, F., Conley,
     F., and Miaskowski, C. Characteristics Associated with Inter-Individual Differences in the
     Trajectories of Self-Reported Attentional Function in Oncology Outpatients Receiving
     Chemotherapy. Supportive Care in Cancer, 2017 Mar;25(3):783-793. doi: 10.1007/s00520-
     016-3461-2.
  22. Ward-Sullivan, C., Leutwyler, H., Dunn, L., Cooper, B., Paul, S., Conley, Y., Levine, J., and
      Miaskowski, C. Differences in symptom clusters identified using symptom occurrence rates
      versus severity ratings in patients with breast cancer undergoing chemotherapy. European
      Journal of Oncology, 2017 Jun;28:122-132. doi: 10.1016/j.ejon.2017.04.001.
 23. Leutwyler, H., Hubbard, E., and Zahnd, E. Case Management helps Prevent Criminal
     Justice Involvement for People with Serious Mental Illness. International Journal of Prison
     Health, 2017; 13(3-4):168-172.
 24. Leutwyler, H., Hubbard, E., Cooper, B., and Dowling, G. Impact of a pilot videogame-
    based physical activity program on walking speed in adults with schizophrenia. Community
    Mental Health Journal, 2017, epub ahead of print.
 25. Binford, S., Hubbard, E., Flowers, E., Miller, B., and Leutwyler, H. Serum BDNF is
     associated with negative symptoms in older adults with schizophrenia. Biological Research
     for Nursing, 2018 Jan;20(1):63-69. doi: 10.1177/1099800417735634.
 26. Sullivan CW, Leutwyler H, Dunn LB, Cooper BA, Paul SM, Levine JD, Hammer M, Conley
     YP, Miaskowski CA. Stability of Symptom Clusters in Patients With Breast Cancer
     Receiving Chemotherapy. J Pain Symptom Manage. 2018 Jan; 55(1):39-55. PMID:
     28838866. PMCID: PMC5734998
 27. Ward-Sullivan, C., Leutwyler, H., Dunn, L., and Miaskowski, C. A review of the literature on
     symptom clusters in studies that included oncology patients receiving primary or adjuvant
     chemotherapy. Journal of Clinical Nursing, 2018; 27(3-4):516-545.
 28. Dobbins, S., Hubbard,E., and Leutwyler, H. : “Looking Forward”: A qualitative evaluation
     of a physical activity program for older adults with serious mental illness. International
     Psychogeriatrics, In Press.



                                              25 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 27 of 31 Page ID
                                   #:644
                                                                          Prepared: June 25, 2020

 29. Dobbins, S., Hubbard,E., Flentje, A.,Dawson-Rose, C., and Leutwyler, H. Play and Social
     Connection for Older Adults with Serious Mental Illness: Examining a 10-week Exergame
     Intervention through Grounded Theory Analysis. Aging and Mental Health, In press.
 30. Greysen, H., Leutwyler, H., Howe-Esquivel, J., OiSaeng, H., Lee, K., and Katz, P. Yoga
     practice is associated with less symptom severity and better physical function in adults with
     rheumatoid arthritis. Disability and Health Journal, Under Review.
  31. Hernandez, L., Leutwyler, H., Cataldo, J., Kanaya, A., Swislocki, A., and Chesla, K.
     The Symptom Experience of Older Adults with Type 2 Diabetes and Diabetes-related
     Distress. Nursing Research, In Press.
 32. Hubbard, E. and Leutwyler, H. Successful Community Transition from the Criminal Justice
     System for Older Adults with Schizophrenia. Advancing Corrections, In press.
 33. Stevens, M., Hubbard, E., and Leutwyler, H. Tools you'll have for the rest of your life: a
     qualitative evaluation of a fitness and vocational training program for substance use
     recovery. Substance Use and Misuse, epub ahead of print,
     https://doi.org/10.1080/10826084.2019.1691599.
 34. Hernandez, L., Leutwyler, H., Cataldo, J., Kanaya, A., Swislocki, A., and Chesla, C.The
     Lived Experience of Older Adults with Type 2 Diabetes and Diabetes-related Distress.
     Journal of Gerontological Nursing, In Press.
 35. Flowers, E., Leutwyler, H., and Shim, J. Direct to Consumer Genomic Testing is Here to
     Stay: Are Nurses Prepared? Nursing2020, In Press.

 BOOKS AND CHAPTERS
   1.Chapter 15. Model Programs and Interventions for Older Adults with Schizophrenia. In
     Schizophrenia and Psychoses in Later Life: Perspectives on Treatment, Research and
     Policy. Edited by Dr Carl Cohen, Dr Paul Meesters and Dr Michael Reinhardt. Cambridge
     University Press, In press

 OTHER PUBLICATIONS
   1.Leutwyler, H. Invited Commentary on: Soundy, A., Wampers, M., Probst, M., De Hert, M.,
     Stubbs, B, and Vancamfort, D. Physical activity and sedentary behavior in outpatients with
     schizophrenia: A systematic review and meta-analysis. International Journal of Therapy
     and Rehabilitation, 2013, 20 (12), 588-596.
   2. Leutwyler, H., Hubbard, E., Zahnd, E. Case management helps prevent criminal justice
      involvement for people with serious mental illness. Policy Brief available at:
      http://ucjusticehealth.com/policy-briefs/




                                             26 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 28 of 31 Page ID
                                   #:645
                                                                           Prepared: June 25, 2020

 SIGNIFICANT PUBLICATIONS
  1. Leutwyler, H.,Chafetz, L., and Walhagen, M. Older adults with schizophrenia finding a
     place to belong. Issues in Mental Health Nursing, 31:507-513, 2010.
    The purpose of this grounded theory study was to gather the perspectives of older adults
    with schizophrenia about their physical health. In this study, 28 older adults with
    schizophrenia who lived in a variety of settings were evaluated. Using semi-structured
    interviews and participant observation techniques, participants described the importance of
    a sense of belonging for their physical and mental health. A sense of connection with others
    and a physical place were associated with supporting a sense of belonging. Awareness of
    the facilitators of and barriers to belonging can help improve the physical health of older
    adults with schizophrenia. The significance of the paper is that it reports the findings of the
    first study to gather the perspective of older adults with schizophrenia about their physical
    health and illustrates the importance of incorporating a sense of belonging in future
    interventions.
  2. Leutwyler, H., Hubbard, E., Jeste, D., Miller, B., and Vinogradov, S. The association of
     schizophrenia symptoms and neurocognition on physical activity in older adults with
     schizophrenia. Biological Research for Nursing, 2014, 16(1), 23-30.
    In order to better understand the relationships between schizophrenia symptoms as well as
    neurcognition on physical activity, we conducted a cross-sectional study in 30 older adults
    with schizophrenia. The participants in our study spent the majority of their time in sedentary
    activity. We found that greater severity of symptoms, particularly depressive symptoms,
    were associated with more average daily minutes of sedentary physical activity. We also
    found that faster speed-of-processing was associated with more average daily steps taken
    and more average daily minutes of moderate physical activity. Our findings suggest that in
    order for a physical activity program to be successful, it must include components to
    enhance cognition and diminish psychiatric symptoms.
  3. Leutwyler, H., Hubbard, E., Jeste, D., and Vinogradov, S. “We’re not just sitting on the
     periphery”: a staff perspective of physical activity in older adults with schizophrenia.The
     Gerontologist, 2013, 53(3), 474-483.
    Through our work, we realized that older adults with schizophrenia are in need of physical
    activity promoting interventions. We recognized that in order to create a successful
    intervention, we would need to consider the perspectives of the staff that care for this
    population. The purpose of this study was to describe the perceptions of mental health staff
    about barriers and facilitators to engage in physical activity among older adults with
    schizophrenia. Twenty-three staff completed the study. Staff expressed interest in
    promoting physical activity in older adults with schizophrenia yet resources to engage in
    physical activity are limited. In order for a physical activity program to be successful, staff
    emphasized the importance of incorporating group physical activity into treatment programs.
    This study is the first to explore qualitatively the staff perceptions of facilitators that
    contribute to engage in physical activities in older adults with schizophrenia. The staff
    perspective is critical to the design and implementation of interventions within the
    constraints of the mental health system.




                                              27 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 29 of 31 Page ID
                                   #:646
                                                                         Prepared: June 25, 2020


  4. Leutwyler, H., Hubbard, E., Cooper, B., and Dowling, G. The impact of a videogame-based
     physical activity program in older adults with schizophrenia on subjectively and objectively
     measured physical activity. Frontiers in Psychiatry, 2015 , DOI: 10.3389/fpsyt.2015.00180.
    The purposes of this study in a sample (n=34) of older (55+ years) adults with schizophrenia
    were to examine the feasibility and acceptability a physical activity program using the Xbox
    360+ Kinect video game system, examine the short term adherence to the physical activity
    program during a 6- week study period, and describe changes in the amount of physical
    activity and mobility from enrollment to intervention completion (week 6). Acceptability
    results from the study revealed that older adults with schizophrenia rated bowling from the
    Kinect Sports disc as an enjoyable and fun way to be active. This paper describes the
    impact of the program on both objectively and subjectively measured levels of physical
    activity.
  5. Dobbins, S., Hubbard,E., and Leutwyler, H. : “Looking Forward”: A qualitative evaluation of
     a physical activity program for older adults with serious mental illness. International
     Psychogeriatrics, In Press.
    Participants played an active video game for 50-minute sessions, three times a week for 10
    weeks. Qualitative interviews were conducted with 16 participants upon completion of the
    program. Participants expressed enthusiasm for the physical activity program, indicating it
    was an activity that they looked forward to doing. The results of the study provide insight
    into how the program may be implemented into practice at mental health facilities. Three
    implementation to practice categories were identified: (1) programmatic considerations,
    such as when to hold the groups and where; (2) the critical importance of staff involvement;
    and (3) harnessing patients’ interest in the program. Our results suggest that engagement in
    an intense video game-based group physical activity program has a positive impact on
    participants’ overall health. The group atmosphere, staff involvement, availability of the
    program at a mental health facility, and health benefits were critical.

 CONFERENCE ABSTRACTS
   1.Oral Presentation. "Understanding older adults with schizophrenia: Building and eroding
     trust." Presented at the 62nd annual meeting of the Gerontolgocial Society of America,
     Atlanta, GA, November 2009.
   2. Oral and Poster Presentation, "Older adults with schizophrenia: How do they understand
      physical health?" Community of Scholars, University of California San Francisco, CA,
      April, 2008.
   3. Poster Presentation. "Older adults with schizophrenia: How do they understand physical
      health?" First Annual Schizophrenia International Research Society Conference, Venice,
      Italy, June, 2008.
   4. Poster Presentation, "Older adults with schizophrenia: Finding a Place to belong."
      Community of Scholars, University of California San Francisco, CA, May, 2009.
   5. Poster Presentation. "The impact of symptomatology on response to a health promoting
      intervention among older adults with schizophrenia." Presented at the 162nd annual
      meeting of the American Psychiatric Association, San Francisco, CA, May, 2009.




                                             28 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 30 of 31 Page ID
                                   #:647
                                                                        Prepared: June 25, 2020

   6. Poster Presentation. ""The impact of symptomatology on response to a health promoting
      intervention among older adults with schizophrenia." To be presented at the 61st annual
      meeting of the Institute on Psychiatric Services, New York City, NY, October 2009.
   7. Poster Presentation. "Care Transitions Among Older Adults with
      Schizophrenia."Presented at the 63rd annual meeting of the Gerontological Society of
      America, New Orleans, LA, November 2010.
   8. Poster Presentation. “Contributing Factors to Poor Physical Function in Older Adults with
      Schizophrenia.” Presented at the 64th annual meeting of the Gerontological Society of
      America, Boston, MA, November 2011.
   9. Poster Presentation. "The Association between Physical Function, Neurocognition, and
      Symptoms in Older Adults with Schizophrenia." Presented at the Translational Science
      Meeting, Washington DC, April 2012.
  10. "It's good for me": Physical activity in older adults with schizophrenia. Presented at the
     65th annual meeting of the Gerontological Society of America, San Diego, CA, November
     2012.
   11. Poster Presentation: "A videogame-based physical activity program for older adults with
     schizophrenia." Presented at the annual meeting for the Western Institute of Nursing
     Research, Anaheim, CA, April 2013.
  12. Oral Presentation: "Kl2 scholar and mentor experiences". Presented at the annual
     meeting for the Western Institute of Nursing Research, Anaheim, CA, April 2013.
  13. Poster Presentation: "The association of Neurocognition on Poor Mobility in Older
     Adults with Schizophrenia." Presented at the 66th annual meeting of the Gerontological
     Society of America, New Orleans, LA, November 2013.
  14. Poster Presentation: "The association of BMI and poor mobility in older adults with
     schizophrenia". Presented at the annual meeting of the American Geriatrics Society,
     Orlando, Florida, May 2014.
  15. Poster presentation. "Videogame-based physical activity in older adults with
     schizophrenia to improve mobility." Presented at the annual meeting of the Gerontological
     Society of America, Washington, D.C., November 2014.
  16. Poster Presentation. "Serum BDNF is positively associated with negative symptoms in
     older adults with schizophrenia." Presented at the annual meeting of the American
     Association for Geriatric Psychiatry, Washington, D.C., March 2016.
  17. Poster Presentation. "The impact of a videogame-based physical activity program in
     older adults with schizophrenia on subjectively and objectively measured physical activity."
     Presented at the annual meeting of the American Association for Geriatric Psychiatry,
     Washington, D.C., March 2016
  18. Poster Presentation. "Impact of a pilot videogame-based physical activity program on
     mobility in older adults with schizophrenia." Presented at the annual meeting of the
     American Geriatrics Society, Long Beach, May 2016.
  19. Oral presentation. "Videogame-Based Physical Activity Improves Walking Speed in
     Older Adults With Schizophrenia." To be presented at the annual meeting of the
     Gerontological Society of America, New Orleans, LA, 2016.




                                             29 of 30
Case 5:20-cv-01559-JGB-SHK Document 30-21 Filed 12/14/20 Page 31 of 31 Page ID
                                   #:648
                                                                       Prepared: June 25, 2020

  20. Symposium Presentation. "Advances in Late-Life Schizophrenia: A Focus on Functional
      and Physical Abilities." Presented at the annual meeting of the American Association of
      Geriatric Psychiatry, Dallas, March 2017.
  21. Symposium Presentation. "Addressing the Emerging Crisis in the Care of Older Adults
     with Schizophrenia: New Paradigm and Treatment Models." Presented at the Annual
     Meeting of the American Psychiatric Association, May 2018.
  22. Poster Presentation. "The Experiences of Older Adults With Serious Mental Illness in a
      Group Videogame-Based Phyiscal Activity Program." Presented at the Annual Meeting of
      the Gerontological Society of America, Boston, MA, 2018.
  23. Poster Presentation. "Successful Community Re-Entry for Older Adults With
      Schizophrenia." Presented at the Annual Meeting of the Gerontological Society of
      America, Boston, MA, 2018.
  24. Poster Presentation. "Aging With Schizophrenia: Racial Disparities in Cognitive
      Impairment". To be presented at the Annual Meeting of the Gerontological Society of
      America, Austin, TX, 2019.

 ACADEMIC LEADERSHIP
 Vice-Chair for Academic Programs and Personnel, Department of Physiological Nursing.




                                            30 of 30
